            Case 21-12509-abl       Doc 53    Entered 07/30/21 14:57:30        Page 1 of 2




 1   ANDERSEN LAW FIRM, LTD.
 2   Ryan A. Andersen, Esq.
     Nevada Bar No. 12321
 3   Email: ryan@vegaslawfirm.legal
     Valerie Y. Zaidenberg, Esq.
 4   Nevada Bar No. 15839
     Email: valerie@vegaslawfirm.legal
 5   3199 E Warm Springs Rd, Ste 400
 6   Las Vegas, Nevada 89120
     Phone: 702-522-1992
 7   Fax: 702-825-2824

 8   Proposed Counsel for Debtor
 9
                                   UNITED STATES BANKRUPTCY COURT
10
                                             DISTRICT OF NEVADA
11
         In re:                                           Case No.: 21-12509-ABL
12                                                        Chapter 11 Subchapter V
         LEVEL UP DEVELOPMENTS, LLC,
13
                                                          NOTICE OF HEARING
14                       Debtor.
                                                          Hearing Date: September 1, 2021
15                                                        Hearing Time: 1:30 p.m.
16                                                        Location: TELEPHONIC HEARING 1
17
                                      TO: ALL INTERESTED PARTIES
18
                  NOTICE IS HEREBY GIVEN that Andersen Law Firm, Ltd. (“Firm”), counsel of record to
19
     LEVEL UP DEVELOPMENTS, LLC, in the above-captioned bankruptcy case, has filed a Motion for
20
     Conversion of Chapter 11 to Chapter 7 (“Motion”). Through the Motion, the Firm requests to convert
21
     the Case to one under chapter 7. A copy of the Motion is available on the docket of the above-captioned
22
     bankruptcy case.
23

24

25   1
      This hearing will be heard telephonically. Check the Bankruptcy Court’s website prior to the
26   hearing for the call-in number, at: https://www.nvb.uscourts.gov/calendars/court-calendars/.
     The calendar for this hearing will be posted under “Duty Judges (Chapter 7 & 13) a few days
27   prior to the hearing. Select the pdf for the Chapter 7 calendar for the date listed above, and the
     call-in information for the hearing will be identified at the top of that pdf.

                                                      1 of 2
         Case 21-12509-abl        Doc 53     Entered 07/30/21 14:57:30        Page 2 of 2




 1          NOTICE IS FURTHER GIVEN that any opposition to the relief requested in the Motion must

 2   be filed pursuant to Local Rule 9014(d)(1), which provides:

 3          . . . any opposition to a motion must be filed, and service of the opposition must be completed
 4          on the movant, no later than fourteen (14) days preceding the hearing date for the motion. The
            opposition must set forth all relevant facts and any relevant legal authority. An opposition must
 5          be supported affidavits or declarations that conform to the provisions of subsection (c) of [Local
            Rule 9014].
 6
     If you object to the relief requested, you must file a WRITTEN response to this pleading with the
 7
     court. You must serve your written response on the person who sent you this notice.
 8
     If you do not file a written response with the court, or if you do not serve your written response on the
 9   person who sent you this notice, then:
     x The court may refuse to allow you to speak at the scheduled hearing; and
10
     x The court may rule against you without formally calling the matter at the hearing.
11          NOTICE IS FURTHER GIVEN that the hearing on this matter may be continued from time
12   to time without further notice.
13          Dated this 30th day of July, 2021.
14
                                                          Respectfully submitted by:
15
                                                          ANDERSEN LAW FIRM, LTD.
16

17                                                        By:      /s/ Ryan A. Andersen
                                                                   Ryan A. Andersen, Esq.
18                                                                 Nevada Bar No. 12321
                                                                   Valerie Y. Zaidenberg, Esq.
19                                                                 Nevada Bar No. 15839
                                                                   3199 E Warm Springs Rd, Ste 400
20                                                                 Las Vegas, Nevada 89120
21
                                                          Proposed Counsel for the Debtor
22

23

24

25

26

27


                                                      2 of 2
